Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 2-6, 10-11, 13-17  are pending.
Specification
The requested fixes to the specification have been carried out.  The objections to the specification have been withdrawn.
Claim Objections
The claims have been modified to fix the claim objections of the previous office action. The objections to the specification have been withdrawn.
Allowable Subject Matter
Claims 2-6, 10-11, 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference from 2006/0129300 (lshimoto), teaches a vehicle control system with a vehicle deceleration generation mechanism where the deceleration is by reducing the output torque of the engine when the position of the vehicle’s accelerator is equal to or greater than a given value and generating the deceleration by the vehicle deceleration generation mechanism when the position of the vehicle’s accelerator is less than the given value.  However, Ishimoto, either alone or in conjunction with other reported prior art, does not teach wherein the controller is configured to generate the deceleration by means of the reduction of the output torque of the engine and by the vehicle deceleration generation mechanism when the accelerator position-related value becomes less than a switching threshold greater than the given value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661